Judgment, Supreme *273Court, New York County (Edwin Torres, J.), rendered July 18, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Under the applicable standards (People v Martinez, 82 NY2d 436), the courtroom was properly closed during the undercover detectives’ testimony. The Hinton hearing testimony "established the necessary spatial and temporal relationship among the courthouse, the location of the defendant’s arrest, and the anticipated geographic location of [their] future investigative work” (People v Brown, 214 AD2d 438, 439, lv denied 86 NY2d 791). Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.